          Case 2:19-cv-02144-KSM Document 50 Filed 12/23/20 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    LM GENERAL INSURANCE CO.,                                     CIVIL ACTION

         Plaintiff-Counterclaim Defendant,
                                                                  NO. 19-2144-KSM
         v.

    SHARON LEBRUN and ED LEBRUN,

         Defendants-Counterclaim Plaintiffs.


                                          MEMORANDUM

Marston, J.                                                                         December 23, 2020

        Defendants-Counterclaim Plaintiffs Sharon and Ed LeBrun, on behalf of themselves and

a class of similarly situated persons, sued their insurer, asserting claims for declaratory relief and

breach of contract. (Doc. No. 5.)1 Through their counterclaims, the LeBruns sought to recover

the stacked underinsured motorist (“UIM”) benefits allegedly owed to them under their insurance

policy (id. at ¶¶ 6, 180–202), and a declaratory judgment that their claims for recovery of UIM

benefits are not barred by the household exclusion provision contained in their insurance policy

and that they are entitled to stacked UIM coverage (id. at ¶ 5). LM General moved to dismiss the

LeBruns’ counterclaims. (Doc. Nos. 12-2, 20.)

        On July 1, 2020, we granted LM General’s motion in part. (Doc. Nos. 35–36.) We

concluded that the LeBruns’ declaratory judgment claims were duplicative of the breach of

contract claim and therefore dismissed Counts I, II, and III with prejudice. (Id.) We also granted

LM General’s motion to dismiss with respect to putative class members’ claims that were barred



1
 Because we write only for the parties and set forth the relevant facts in our previous opinion (Doc. No.
36), we do not restate the facts here.
          Case 2:19-cv-02144-KSM Document 50 Filed 12/23/20 Page 2 of 9




by the statute of limitations, and dismissed putative class members’ uninsured motorist (“UM”)

claims. (Id.) However, we denied the remainder of LM General’s motion. (Id.)

       On July 20, 2020, the LeBruns filed a motion for reconsideration, arguing that “dismissal

of the claims for declaratory relief . . . may result in an unfair and unjust decision with respect to

members of the class.” (Doc. No. 41 at ¶ 11). Specifically, the LeBruns assert that during the

course of the litigation, LM General may argue that differences in the contractual claims of each

class member precludes certification of a class and, consequently, class members will be

precluded from relief since the declaratory claims have been dismissed. (Id. at ¶¶ 9–10; see also

Doc. No. 41-1 at p. 1 (“[S]tripping out the declaratory relief request will prejudice Class

members who will be left without an important ruling on the coverage issues.”); id. at p. 2 (“The

members of the putative class are entitled to declaratory relief if they prevail on the legal

coverage issues even if their claims for compensatory relief are not certified as a class because of

the divergent nature of their compensatory claims.”).) As such, the LeBruns move for the

declaratory relief claims to be reinstated. In the alternative, the LeBruns request the opportunity

to file a motion to amend and/or to file an amended complaint “setting forth claims for

declaratory relief, alone, on behalf of the individual plaintiffs and on behalf of the class” and

withdrawing the contractual claims. (Doc. No. 41 at p. 2 n.1; see also Doc. No 41-1 at p. 3

(“The claims for compensatory relief on behalf of the class can be withdrawn. The claims for

declaratory relief may proceed.”).)

       In response, LM General argues that the LeBruns’ motion for reconsideration should be

denied for the following reasons: the motion was untimely filed; the motion raises a new

argument that the LeBruns failed to include in their response to LM General’s motion to dismiss

and therefore, the LeBruns have waived their argument; and the LeBruns’ argument lacks any



                                                  2
          Case 2:19-cv-02144-KSM Document 50 Filed 12/23/20 Page 3 of 9




merit. (Doc. No. 45.)

        For the reasons discussed below, we deny the LeBruns’ motion for reconsideration.

   I.      Legal Standard

        “The purpose of a motion for reconsideration is to correct manifest errors of law or to

present newly discovered evidence.” Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir.

1985). “Out of consideration for finality and judicial economy,” courts should grant motions for

reconsideration “sparingly.” Hatcher v. SCM Grp. N. Am., Inc., 167 F. Supp. 3d 719, 728 (E.D.

Pa. 2016) (citation omitted).

        Before altering or amending a prior decision, courts in this Circuit require the moving

party to show “(1) an intervening change in the controlling law; (2) the availability of new

evidence that was not available when the court granted the motion []; or (3) the need to correct a

clear error of law or fact or to prevent manifest injustice.” Max’s Seafood Café ex rel. Lou-Ann,

Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). Here, the LeBruns contend that the Court

should reinstate the declaratory relief claims “to prevent manifest injustice.”

        “Because of the courts’ interest in the finality of judgments, motions for reconsideration

should be granted sparingly and may not be used to rehash arguments which have already been

briefed by the parties and decided by the Court.” PBI Performance Prods., Inc. v. NorFab

Corp., 514 F. Supp. 2d 732, 743–44 (E.D. Pa. 2007) (quotation marks and citation omitted); see

also Kennedy Indus., Inc. v. Aparo, Civil Action No. 04-5967, 2006 WL 1892685, at *1 (E.D.

Pa. July 6, 2006) (same); Jarzyna v. Home Props., L.P., 185 F. Supp. 3d 612, 622 (E.D. Pa.

2016) (explaining that motions for reconsideration “should not be grounded on a request that a

court rethink a decision already made”). In other words, “motions for reconsideration may not

be used to give a litigant a ‘second bite of the apple.’” Id. (quoting Bhatnagar v. Surrendra



                                                 3
           Case 2:19-cv-02144-KSM Document 50 Filed 12/23/20 Page 4 of 9




Overseas Ltd., 52 F.3d 1220, 1231 (3d Cir. 1995)); Jarzyna, 185 F. Supp. 3d at 622; see also PBI

Performance Prods., Inc., 514 F. Supp. 2d at 744 (“A litigant that fails in its first attempt to

persuade a court to adopt its position may not use a motion for reconsideration either to attempt a

new approach or to correct mistakes it made in its previous one.”). “Thus, a motion for

reconsideration may address ‘only factual and legal matters that the Court may have overlooked’

and may not ‘ask the Court to rethink what it had already thought through—rightly or wrongly.’”

Jarzyna, 185 F. Supp. 3d at 622 (citations omitted).

   II.        Discussion

         A.      July 1, 2020 Decision

         In our July 1, 2020 Opinion, we explained that “[c]ourts generally decline granting

declaratory relief when the claim for declaratory judgment is entirely duplicative of another

claim in the cause of action.” (Doc. No. 35 at p. 21 (citing Butta v. GEICO Cas. Co., 400 F.

Supp. 3d 225, 233 (E.D. Pa. 2019) (“Butta II”)).)

         We summarized and analogized to Butta II, a case in which the plaintiff sued his parents’

insurer after it denied his claim for UIM benefits due to the household exclusion, asserting

declaratory and breach of contract claims. (Id. at pp. 21–26 (citing Butta II, 400 F. Supp. 3d at

229, 231–34).) There, the plaintiff sought a declaration that he was entitled to receive stacked

UIM coverage under the Personal Auto Policy issued by GEICO to his parents, and sought to

recover stacked UIM coverage. Butta II, 400 F. Supp. 3d at 231–32. The court concluded that

the two claims were “nearly identical” and held that to the extent the plaintiff sought a

declaration that he was entitled to recover under his parents’ policy, the claim for declaratory

judgment was duplicative of the breach of contract claim. Id. at 231–34. The Butta II court also

reasoned that the plaintiff would not be prejudiced by dismissal of his declaratory judgment

claim since he could still attain full relief on the breach of contract claim. Id. at 234.
                                                   4
         Case 2:19-cv-02144-KSM Document 50 Filed 12/23/20 Page 5 of 9




       We explained that, likewise, in the first three counts of their Complaint, the LeBruns seek

declaratory relief, and in Count IV, they assert a breach of contract claim. (Doc. No. 35 at p. 23

(summarizing allegations).) We concluded that the LeBruns’ declaratory relief and breach of

contract counterclaims are nearly identical. (Id. at p. 24.) We reasoned that the question raised

in the breach of contract claim—whether the LeBruns “may recover stacked [UIM] coverage

under the Personal Auto Policy issued by [LM General]”—will necessarily decide the questions

raised in the declaratory judgment claims. (Id.) In other words, to determine that the LeBruns

are entitled to recover on their breach of contract claim, we would have to find that the

household exclusion did not bar their claim. Finally, we noted that because the LeBruns could

still attain full relief on the breach of contact claim, the LeBruns would not be prejudiced by

dismissal of their declaratory judgment claims. (Id.)

       In addition, we agreed with LM General that the LeBruns impermissibly sought

declarations that LM General is liable to the LeBruns based on past conduct. (Id. at pp. 25–26

(citing Andela v. Admin. Off. of U.S. Cts., 569 F. App’x 80, 83 (3d Cir. 2014) (“Declaratory

judgments are meant to define the legal rights and obligations of the parties in anticipation of

some future conduct. Declaratory judgments are not meant simply to proclaim that one party is

liable to another.”)); see also id. at p. 26 (“The LeBruns are impermissibly trying to adjudicate

past conduct (i.e., LM General’s denial of their claim for UIM benefits) and resolve liability

issues (i.e., their ability to recover UIM benefits under the policy) through such declarations.”).)

       Finally, we cited to a number of cases in which courts dismissed declaratory judgment

claims as duplicative of breach of contract claims. (Id. at pp. 22–23 (collecting cases).)

       B.      Motion to Reconsider

       The LeBruns’ first—and only—argument is that dismissal of their declaratory relief

claims “may result in an unfair and unjust decision with respect to members of the class.” (Doc.
                                                  5
          Case 2:19-cv-02144-KSM Document 50 Filed 12/23/20 Page 6 of 9




No. 41 at ¶ 11.) The LeBruns contend that LM General may eventually be able to successfully

argue that differences in the contractual claims of each class member preclude certification of a

class and then because the declaratory claims have been already dismissed, the class members

will therefore be unable to receive any relief. (Id. at ¶¶ 9–10; see also Doc. No. 41-1 at pp. 1–2.)

        As a preliminary matter, we note that the LeBruns failed to comply with Local Civil Rule

7.1(c). Rule 7.1(c) provides: “Every motion not certified as uncontested, or not governed by

Local Civil Rule 26.1(g), shall be accompanied by a brief containing a concise statement of the

legal contentions and authorities relied upon in support of the motion.” The LeBruns did not

aver that their motion was uncontested. The LeBruns also did not claim that their motion for

reconsideration was governed by Rule 26.1(g)—nor could they, given that Local Civil Rule 26.1

pertains to discovery and the parties have not even entered the discovery stage of litigation yet.

Nonetheless, the LeBruns did not cite any case law in their argument section to support their

contention that our ruling will result in “manifest injustice.” (See Doc. No. 41-1 at pp. 2–4).2

        The LeBruns’ failure to comply with Rule 7.1(c) provides sufficient grounds alone for us

to deny their motion. See, e.g., Rorrer v. Cleveland Steel Container Corp., Civil Action No. 08-

671, 2012 WL 138756, at *4 (E.D. Pa. Jan. 18, 2012) (noting that “Plaintiff’s failure to comply

with Local Rule 7.1(c) could have justified dismissal of her motion without any further

consideration” and collecting cases); Griffin-El v. Beard, Civil Action No. 06-2719, 2009 WL

678700, at *3 (E.D. Pa. Mar. 16, 2009) (“Courts in this jurisdiction have found that motions and

memoranda of law that are not accompanied by citations to legal authority or adequate


2
 Indeed, the LeBruns cited only two cases in their entire brief—North River Insurance Co. v. CIGNA
Reinsurance Co., 52 F.3d 1194 (3d Cir. 1995) and Max’s Seafood Café v. Quinteros, 176 F.3d 669 (3d
Cir. 1999)—and only used those cases to set forth the basic legal standard for motions to reconsider. (See
Doc. No. 41-1 at p. 2.) To that end, the LeBruns did not apply either of those cases to the facts of this
case, nor did they explain how those cases support their position here.

                                                    6
          Case 2:19-cv-02144-KSM Document 50 Filed 12/23/20 Page 7 of 9




explanations of the bases for the party’s arguments are legally deficient under Local Rule 7.1(c),

which can warrant denial of the motion” (collecting cases)); Merk Constr., Inc. v. Jemco, Inc.,

Civil Action No. 09-cv-01636, 2009 WL 10687695, at *1 n.1 (E.D. Pa. Dec. 9, 2009) (“Courts in

this District have consistently held the failure to cite any applicable law is sufficient to deny a

motion as without merit because “zeal and advocacy is never an appropriate substitute for case

law and statutory authority in dealings with the Court.” (quotation marks and citations omitted)).

       Next, as LM General rightly points out (see Doc. 45 at p. 3), in moving for reconsideration,

a litigant may not raise a new argument that it could have previously asserted but failed to do so.

See, e.g., PBI Performance Prods., Inc., 514 F. Supp. 2d at 744 (“A litigant . . . may not use a

motion for reconsideration either to attempt a new approach or to correct mistakes it made in its

previous one. A motion for reconsideration should not be used as a means to argue new facts or

issues that inexcusably were not presented to the court in the matter previously decided.”

(quotation marks and citation omitted)); Kennedy Indus., 2006 WL 1892685, at *1 (same); see

also Digneo v. City of Philadelphia, Civil No. 07-2372, 2008 WL 11515930, at *1 n.1 (E.D. Pa.

June 13, 2008) (“[A] Motion for Reconsideration cannot be granted based on . . . newly raised

arguments that could have previously been asserted”); accord United States v. Jasin, 292 F. Supp.

2d 670, 676 (E.D. Pa. 2003) (“In order to show clear error or manifest injustice, the [moving party]

must base its motion on arguments that were previously raised but were overlooked by the Court.”

(emphasis added)).

       Here, in their motion for reconsideration, the LeBruns argue, for the very first time, that

dismissal of the declaratory judgment claims “may result in an unfair and unjust deprivation of

the rights of putative class members” because the LeBruns may “be unable to secure [class]

certification” of the compensatory relief (i.e., breach of contract) claims, which are the only



                                                  7
             Case 2:19-cv-02144-KSM Document 50 Filed 12/23/20 Page 8 of 9




claims left. (Doc. No. 41-1 at p. 3.) Even though the LeBruns could have made this very same

argument in their initial opposition to LM General’s motion to dismiss, they declined to do so.

(See Doc. No. 15-1 at pp. 49–50.) Rather, the only argument the LeBruns made was that their

declaratory and compensatory claims seeking recovery of UIM benefits were “separate and

distinct,” and they relied solely on Rarick v. Federated Mutual Insurance Co., 852 F.3d 223 (3d

Cir. 2017). (See id.) As we explained in our previous opinion, that argument is unavailing. (See

Doc. No. 35 at pp. 23–24.) In raising a new argument in this final hour (and where that

argument is not based on newly discovered evidence, but could have been raised all along), the

LeBruns are essentially asking us to flout the motion for reconsideration standard. We will not

do so.3

           Finally, we note that although “[t]here is a dearth of case law within the Third Circuit

discussing the standard to be applied when dealing with manifest injustice” (i.e., the standard for

what constitutes a manifest injustice), it is “clear that the standard is a high one.” Conway v. A.I.

DuPont Hosp. for Children, Civil Action No. 04-4862, 2009 WL 1492178, at *6–7 (E.D. May

26, 2009) (citations omitted). Plaintiffs have failed to fulfill that high burden and have not

shown that our ruling constitutes manifest injustice here. 4

    III.      Conclusion

           For the foregoing reasons, we deny the LeBruns’ motion for reconsideration.




3
  We also note that the merits of the LeBruns’ argument are questionable in their own right, given that
they fail to cite to any analogous case law (i.e., they have not cited to a single case in which a court held
that dismissal of duplicative declaratory relief claims resulted in “manifest injustice” to class members
because the class may not be certified on the compensatory relief claims).
4
  Because we find these reasons each provide a sufficient basis to deny the LeBruns’ motion for
reconsideration, we do not address LM General’s argument that the LeBruns’ motion was untimely. (See
Doc. No. 45 at p. 2.)


                                                       8
          Case 2:19-cv-02144-KSM Document 50 Filed 12/23/20 Page 9 of 9




        We also deny the LeBruns’ alternative request to file a motion for leave to amend and/or

to amend their complaint5 because such an amendment would be futile. See Winslow v.

Progressive Specialty Ins. Co., Inc., Civil Action No. 3:18-CV-1094, 2018 WL 6527323, at *8

(M.D. Pa. Dec. 12, 2018) (dismissing the plaintiff’s claim for declaratory judgment as

duplicative of his breach of contract claim and “conclud[ing] that leave to amend this claim is

not appropriate because amendment would be futile”); see also Doc. No. 35 at pp. 25–26

(explaining that declaratory judgments are not intended to adjudicate past conduct or to simply

proclaim that one party is liable to the other).

        An appropriate order follows.




5
  The only time Defendants previously mentioned the possibility of amending the complaint to withdraw
the breach of contract claim and proceed with the declaratory judgment claims, before filing this motion,
was during oral argument, and that was with respect to remand. (See Oral Argument Tr. at 7:13–18 (“In
this case, we have a claim for declaratory and compensatory relief. Perhaps I shouldn’t have included the
compensatory claim, and it would just be declaratory. Then it would be ripe for remand, and perhaps
that’s the way I should go and withdraw without prejudice the compensatory claim and ask for leave to
file a motion for remand.”).) But Plaintiffs never filed supplemental briefing following oral argument,
nor did they do as they proposed prior to our ruling on LM General’s motion to dismiss (i.e., withdrawing
the compensatory claim).


                                                    9
